Citation Nr: 9928904	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, claimed as residuals of a cold injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946 and from May 1950 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for arthritis of multiple 
joints.


REMAND

In a Substantive Appeal (VA Form 9) submitted in January 
1999, the veteran indicated that he desired a personal 
hearing before a traveling member of the Board.  This request 
was reiterated by the veteran's accredited representative in 
a VA Form 646, Statement of Accredited Representative in 
Appealed Case, submitted in May 1999.  Pursuant to 38 C.F.R. 
§ 20.700 (1998), a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his or 
her behalf, expresses a desire to appear in person.  The 
Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 1998). 

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing in Los Angeles, 
California.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












